Response to Amendment

The amendment filed on 06/25/2021 changing and canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because the following reasons:
The original claims 1-15 direct to partitioning a current block into multiple sub-blocks and performing intra prediction on the sub-blocks. While the amended claims  1-4, 8-11 and 16 cancel the most claim limitations and add new claim limitations about determining a reference sample line index and determining an intra prediction mode of the current block and partition of the current block using the index information. 
Inventions of the original claims and the amended claims are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Inventions of the original claims doesn’t need a reference sample line index for determining an intra prediction mode and parathion of the current block.  The subcombination has separate utility such as a reference sample line index and partitioning the current block only allowed according to the index information.
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. 
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on (571)272-7455455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KATE H LUO/Primary Examiner, Art Unit 2488